--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of April 9, 2018, among Internap Corporation, a Delaware corporation (the
“Borrower”), each of the Lenders (as defined below) party hereto and Jefferies
Finance LLC, as Administrative Agent (in such capacity, the “Administrative
Agent”), and is acknowledged and consented to by each Guarantor.


R E C I T A L S:
 
A.            The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to the Credit Agreement
dated as of April 6, 2017 (as amended by that certain First Amendment dated as
of June 28, 2017, that certain Second Amendment dated as of February 6, 2018 and
that certain Incremental and Third Amendment dated as of February 28, 2018, and
as further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).


B.             The Borrower has requested an amendment to the Credit Agreement
that would reset the effective interest rate on the Term Loans and effect
certain other modifications thereto set forth herein, and the Administrative
Agent and the Lenders party hereto consent to all such amendments and this
Amendment.


C.             Accordingly, in consideration of the premises made hereunder, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


Section 1.               Definitions and Interpretation.


1.1           Definitions.  Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.


1.2           Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02 through
1.06 of the Credit Agreement.


Section 2.               Special Amendment to Credit Agreement.


Effective as of the date hereof (and whether or not the Repricing Effective Date
(as defined hereinafter) shall occur), the parties (including Lenders
constituting the Required Lenders) hereby agree to amend Section 2.16(b) of the
Credit Agreement by inserting a new sub-clause (t) after the words “provided
that” and before the start of sub-clause (u) as follows:


“(t) with respect to clause (iv) above, so long as the other restrictions
contained in Section 10.04 are satisfied, no action by or consent of any Lender
failing to consent to any such amendment, waiver or other modification shall be
necessary in connection with such transfer or assignment, which shall be
immediately and automatically effective upon payment of the amount set forth in
clause (z) below,”


Section 3.               Repricing Amendments to Credit Agreement.


Effective as of the Repricing Effective Date (as hereinafter defined):
 
1

--------------------------------------------------------------------------------

3.1           Section 1.1 of the Credit Agreement is hereby amended by inserting
the following definition in proper alphabetical order therein:


““Amendment No. 4 Effective Date” means the “Repricing Effective Date” as
defined in the Fourth Amendment to Credit Agreement, dated as of April 9, 2018,
among the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.”


3.2           The definition of “Applicable Term Loan Margin” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


““Applicable Term Loan Margin” means, (i) for any day immediately prior to the
Amendment No. 4 Effective Date, with respect to any Term Loan that is an ABR
Loan, 6.00% per annum, and any Term Loan that is a Eurodollar Loan, 7.00% per
annum and (ii) for any day on and after the Amendment No. 4 Effective Date, with
respect to any Term Loan that is an ABR Loan, 4.75% per annum, and any Term Loan
that is a Eurodollar Loan, 5.75% per annum.”


3.3           Section 2.10(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(i)          Call Protection.  The Borrower shall pay a “prepayment premium” in
connection with any Repricing Event with respect to all or any portion of the
Term Loans that occurs on or prior to the six (6) month anniversary of the
Amendment No. 4 Effective Date, in an amount not to exceed 1.0% of the principal
amount of the Term Loans subject to such Repricing Event.”


Section 4.               Effectiveness.  Section 3 of this Amendment shall be
legal, valid and binding on the date on or before April 9, 2018, on which the
following conditions precedent are satisfied (the date of such satisfaction, the
“Repricing Effective Date”):


(a)            Loan Documents.  The Administrative Agent shall have received
each of the following, each in form and substance reasonably satisfactory to the
Administrative Agent:


(i)            counterparts of this Amendment duly executed by the Borrower, the
Administrative Agent and the Lenders and acknowledged by each Guarantor; it
being agreed and understood that each Lender shall provide its counterpart and
consent to this Amendment and the amendments to the Credit Agreement contained
herein by providing a signature page by (A) voting on LendAmend or (B) sending
its executed signature page to INAPmar18@lendamend.com, in each case, no later
than 10:00 a.m., New York City time, on Friday, March 23, 2018;


(ii)           duly executed promissory notes, to the extent requested by any
Lender pursuant to Section 2.04(e) of the Credit Agreement;


(iii)          a duly executed officer’s certificate, dated as of the Repricing
Effective Date and certifying as to the matters set forth in clauses (c) and (d)
below (as of the Repricing Effective Date after giving effect to this
Amendment); and


(iv)         such other documents, instruments, agreements, certificates, or
information as reasonably requested by the Administrative Agent.


(b)           Fees, Expenses and Interest.  The Loan Parties shall have paid to
Administrative Agent (A) all fees and other amounts due and payable on or before
the Repricing Effective Date,
 
2

--------------------------------------------------------------------------------

(B) all reasonable and documented out-of-pocket legal fees  and expenses and all
other reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and (C) all accrued and unpaid interest on the outstanding
Term Loans through, but not including, the Repricing Effective Date payable to
the Term Loan Lenders holding Term Loans on the Repricing Effective Date.


(c)           No Default.  No Default or Event of Default shall have occurred
and be continuing at the time of, and immediately after giving effect to, the
transactions contemplated hereby on the Repricing Effective Date.


(d)           Accuracy of Representation and Warranties.  As of the Repricing
Effective Date, each of the representations and warranties relating to any Loan
Party set forth in Section 5 below, in Article III of the Credit Agreement or in
any other Loan Document shall be true and correct in all material respects on
and as of the Repricing Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date); provided that any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on and as of the Repricing Effective Date.


(e)           Bank Regulatory Documentation.  At least two Business Days prior
to the Repricing Effective Date, to the extent requested not less than five
Business Days prior to the Repricing Effective Date, the Lenders shall have
received, in form and substance satisfactory to them, all documentation and
other information required by bank regulatory authorities or reasonably
requested by the Administrative Agent or any Lender under or in respect of
applicable Anti-Terrorism Laws or “know-your-customer” Legal Requirements,
including the Executive Order.


Section 5.               Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as follows:


5.1           Power and Authority.  It has the legal power and authority to
execute and deliver this Amendment and perform its obligations hereunder and
under the Credit Agreement as amended and otherwise modified hereby.


5.2           Authorization.  It has taken all proper and necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the transactions contemplated hereby.
 
5.3           Non-Violation.  The execution and delivery of this Amendment and
the performance and observance by it of the provisions hereof do not and will
not (a) violate the Organizational Documents of any Company, (b) violate or
result in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document (other than such as have been obtained and are in full force and
effect), (c) violate any Legal Requirement in any material respect, and (d)
result in the creation or imposition of any Lien on any property of any Company,
except Permitted Liens.
 
3

--------------------------------------------------------------------------------

5.4           Validity and Binding Effect.  This Amendment has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law.


5.5           Representations and Warranties in Credit Agreement.  The
representations and warranties of each Loan Party contained in the Credit
Agreement as amended or otherwise modified hereby and each Loan Document are (i)
in the case of representations and warranties qualified by materiality,
“Material Adverse Effect” or similar language, true and correct in all respects
and (ii) in the case of all other representations and warranties, true and
correct in all material respects, in each case on and as of the Repricing
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct on the basis set forth above as of such earlier
date.


5.6           No Event of Default.  No Default or Event of Default shall have
occurred and be continuing at the time of, and immediately after giving effect
to, the transactions contemplated hereby on the date hereof and on the Repricing
Effective Date; and


5.7           No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required with respect to any Company in connection with this Amendment, or
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Loan Document, except consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect.


Section 6.               Guarantor Acknowledgment.  Each Guarantor, by signing
this Amendment hereby:


6.1           confirms and ratifies its respective guarantees, pledges and
grants of security interests, as applicable, under each Loan Document to which
it is a party, and agrees that notwithstanding the effectiveness of this
Amendment and the consummation of the transactions contemplated hereby, such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties;


6.2           acknowledges and agrees that all of the Loan Documents to which
such Guarantor is a party or otherwise bound shall continue in full force and
effect and that all of such Guarantor’s obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and


6.3           hereby consents and agrees to and acknowledges and affirms the
terms of this Amendment and the transactions contemplated hereby.


Section 7.               Miscellaneous.


7.1           Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


7.2           Survival of Representations and Warranties.  All representations
and warranties made hereunder shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any subsequent extension of credit shall affect any of such representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.
 
4

--------------------------------------------------------------------------------

7.3           Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


7.4           Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


7.5           Loan Documents Unaffected.  Each reference to the Credit Agreement
in any Loan Document (including, as the context requires, in this Amendment)
shall hereafter be construed as a reference to the Credit Agreement as amended
or otherwise modified hereby.  Except as herein otherwise specifically provided,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement and the other Loan
Documents, and the guarantees, pledges and grants of security interests, as
applicable, under each of the Security Documents, are hereby reaffirmed and
ratified and shall remain in full force and effect, shall continue to accrue to
the benefit of the Secured Parties and shall be unaffected hereby.  This
Amendment is a Loan Document.


7.6           Waiver of Claims.  The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary with respect to the
period through the Repricing Effective Date.  To the maximum extent permitted by
law, the Loan Parties hereby release, acquit and forever discharge the
Administrative Agent and each of the Lenders, their respective Affiliates, and
their respective officers, directors, employees, agents, attorneys, advisors,
successors and assigns, both present and former, from any and all claims and
defenses, known or unknown as of the date hereof, with respect to the
Obligations, this Amendment, the Credit Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby.


7.7          Expenses.  As provided in the Credit Agreement, but without
limiting any terms or provisions thereof, each of the Loan Parties hereby
jointly and severally agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the documentation, preparation and execution of this Amendment,
regardless of whether this Amendment becomes effective in accordance with the
terms hereof, and all reasonable and documented out-of-pocket costs and expenses
incurred by the Administrative Agent and/or any Lender in connection with the
enforcement or preservation of any rights under the Credit Agreement as amended
or otherwise modified hereby, including reasonable and documented fees and
out-of-pocket disbursements of one outside counsel of the Lenders and one
counsel to each Agent and any necessary local counsel.


7.8           Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.


7.9           Acknowledgments.  Each Loan Party hereby acknowledges that:


(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Amendment and the other Loan Documents;
 
5

--------------------------------------------------------------------------------

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.


7.10         Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.


7.11         Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


7.12         Submission To Jurisdiction; Waivers


Each Loan Party hereby irrevocably and unconditionally:


(a)           submits for itself and its property in any legal action or
proceeding relating to this Amendment and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non‑exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;


(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower or any
other Loan Party at its address set forth in Section 10.01 of the Credit
Agreement, or, in any case, at such other address of which the Administrative
Agent shall have been notified pursuant thereto;


(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and


(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
6

--------------------------------------------------------------------------------

7.13         Jury Trial Waiver.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER
SIGNATORY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING) OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
INTERNAP CORPORATION,
 
as Borrower
           
By:
/s/ Robert M. Dennerlein
     
Name:
Robert M. Dennerlein
     
Title:
Chief Financial Officer
 

 
[Signature Page to Fourth Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
JEFFERIES FINANCE LLC,
 
as Administrative Agent
           
By:
 /s/ Paul Chisholm
     
Name:
Paul Chisholm
     
Title:
Managing Director
 

 
[Signature Page to Fourth Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
Acknowledged and agreed:
           
UBERSMITH, INC., as a Guarantor
           
By
/s/Robert M. Dennerlein
   
Name:
Robert M. Dennerlein
   
Title:
President & Treasurer
           
INTERNAP CONNECTIVITY LLC, as a Guarantor
         
By
/s/Robert M. Dennerlein
   
Name:
Robert M. Dennerlein
   
Title:
Manager
           
SINGLEHOP LLC, as a Guarantor
         
By
/s/Robert M. Dennerlein
   
Name:
Robert M. Dennerlein
   
Title:
President
           
DATAGRAM LLC, as a Guarantor
         
By
/s/Robert M. Dennerlein
   
Name:
Robert M. Dennerlein
   
Title:
President
           
HOSTING INTELLECT, LLC, as a Guarantor
         
By
/s/Robert M. Dennerlein
   
Name:
Robert M. Dennerlein
   
Title:
President
 



[Signature Page to Fourth Amendment to Credit Agreement]
 
 

--------------------------------------------------------------------------------